—Judgment, Supreme Court, New York County (Thomas B. Galligan, J., at hearing; Richard D. Carruthers, J., at trial and sentence), rendered May 20, 1992, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 4Vá to 9 years and 3 to 6 years, respectively, unanimously affirmed.
The officer’s testimony that he observed defendant through binoculars hand a glassine of cocaine to a buyer in the vestibule of an uncrowded bar located a block away from the observation post, and the door to which was being held open by someone leaning against it, was not so "inherently incredible” or "improbable” as to warrant disturbing the hearing court’s determination of credibility (see, People v Maylor, 184 AD2d 371, lv denied 80 NY2d 906). Concur—Sullivan, J. P., Rosenberger, Ross, William and Tom, JJ.